DETAILED ACTION
This action is responsive to the amendment filed 02/08/2022. Claims 1-9, 11-17, and 19-22 are pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3, 5-6, 8, 15 objected to because of the following informalities: 
Claim 3, line 2, “nodecomprises”
Claim 5, line 2, “thecluster”
Claim 6, line 2, “nodehealth”
Claim 8, line 3, “managementtable”
Claim 15, line 2, “backupmanagement”
The examiner respectfully notes missing space between words. Appropriate correction is required.
Regarding claim 8, the claim identifier indicates the claim 8 is currently amended. However, the examiner respectfully notes that claim 8 does not indicate any amendment is in the actual claim. The examiner respectfully request the applicant update the claim identifier to indicate the true status of the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim(s) 1-9, 11-17, 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 20200233706 A1) , referred herein as Smith in view of Mohanta et al. (US 20190238634 A1), referred herein as Mohanta, further in view of  Chinnam et al. (US 20200019468 A1), referred herein as Chinnam.   
Regarding Claim 1, Smith teaches
A computer-implemented method, comprising: collecting node health status information for the cluster, (Smith claim 1: A method for operating a data management system, comprising: identifying a job to be executed using a cluster of data storage nodes; [0018] The integrated data management and storage system may include a distributed cluster of storage nodes; [0014] The number of healthy nodes may be determined based on the number of nodes within the cluster that are available to execute one or more of the tasks, the number of nodes within the cluster with at least a threshold amount of available disk space, the number of nodes within the cluster with at least a threshold amount of memory, and/or the number of nodes within the cluster that are capable of performing at least a threshold number of input/output operations per second (IOPS)(i.e. node health status); [0085] healthy nodes as has been currently identified prior to executing the job.) indicating, for at least one storage node in a cluster of storage nodes,  whether the storage node in the cluster is operational (Smith [0014] The number of healthy nodes may be determined based on the number of nodes within the cluster that are available to execute one or more of the task);
identifying a set of healthy storage nodes based on the node health status information collected for the cluster, each healthy storage node being operational (Smith [0014] The number of healthy nodes may be determined based on the number of nodes within the cluster that are available to execute one or more of the tasks)
scheduling the backup job for the cluster; (Smith [0016] The distributed job scheduler may schedule and run jobs and their corresponding tasks among the data storage nodes of a cluster; Smith [0017] An integrated data management and storage system may be configured to manage the automated storage, backup, deduplication, replication, recovery, and archival of data within and across physical and virtual computing environments.); and executing the backup job for the cluster (Smith [0019] The integrated data management and storage system may apply a data backup and archiving schedule to backed-up real and virtual machines). 
Smith does disclose distributed job scheduler with intelligent job splitting, identifying healthy nodes ([Smith 0014]), scheduling the backup job for the cluster (Smith [0016] and executing the backup job for the cluster(Smith [0019]). However, Smith does not explicitly teach storing an identifier of a cluster of storage nodes; wherein executing the backup job includes executing a set of backup operations on the set of healthy storage nodes and excluding unhealthy storage nodes. 
However, Mohanta teaches storing an identifier of a cluster of storage nodes (Mohanta Fig. 3 [0029] The nodes of the cluster may reside at a single site or may be geographically distributed across multiple sites.) wherein executing the backup job includes executing a set of backup operations on the set of healthy storage nodes and excluding unhealthy storage nodes. (Mohanta Fig. 1 Health Status column;  Claim 1 membership in the first group based on a score comprising a function of node location, node health status, and node resource utilization; [0014] Once the nodes 102 have been ranked, the plurality of nodes 102 may be split into two groups: Those nodes falling into the first group (i.e., managing nodes) will instantiate or run a cluster management process; Those nodes falling into the second group (i.e., non-managing nodes) will participate in the cluster without instantiating or running the cluster management process.) (i.e. including healthy nodes and excluding unhealthy nodes in operation).

Smith-Mohanta teaches each healthy storage node being operational (Smith [0014] and executing the backup job (Smith [0019]. However, Smith-Mohanta does not teach indicating whether the storage node has valid credentials for executing a backup job; and having valid credentials for executing the backup job.
However, Chinnam teaches indicating whether the storage node has valid credentials for executing a backup job; and having valid credentials for executing the backup job. (Chinnam [0001] Embodiments are generally directed to network storage systems, and specifically to managing access to Mtrees on a clustered backup appliance. [0024]  Data Domain systems present a single, filesystem across all storage to enable ease-of-use and simple management. This single filesystem can be completely or partially exposed as CIFS shares (for Windows), NFS mount points (for Unix/Linux), [0025] FIG. 1A illustrates a computer network system 100 that implements one or more processes optimized for use in deduplication backup systems, i.e. using NFS as an example of single filesystem for the data domain system; [0004,0042] include configuration capability when the cluster grows by automatically associating defined configurations, permissions, access definitions, and other defined characteristics to the new nodes (equivalent to instant application’s credentials))
Smith,  Mohanta and Chinnam are analogous art because they are from the same field of 
Regarding Claim 2, Smith, Mohanta and Chinnam teach
The computer-implemented method of Claim 1, wherein the identifier of the cluster of storage nodes is based on a network identifier defined for the cluster in a network of storage nodes organized into clusters.  (Smith [0005] FIG. 1D depicts one embodiment of a portion of an integrated data management and storage system that includes a plurality of nodes in communication with each other and one or more storage devices; [0011] FIG. 4B depicts one embodiment of a task queue lengths table for storing task queue length information for various nodes within a cluster of data storage nodes.) (nodes are networked)
Regarding Claim 3, Smith, Mohanta and Chinnam teach
The computer-implemented method of Claim 1, wherein the storage nodecomprises one or more database servers. (Smith [0041] The distributed metadata store 110 may comprise a distributed database management system. Fig. 1A  Server 160).
Regarding Claim 4, Smith, Mohanta and Chinnam teach
The computer-implemented method of Claim 1, the node health status information further indicating one or more of: how recently the storage node executed a backup operation (Smith [0014] The number of healthy nodes may be determined based on the number of nodes within the cluster that are available to execute one or more of the tasks, the number of nodes within the cluster with at least a threshold amount of available disk space, the number of nodes within the cluster with at least a 
or whether a storage node network file system (NFS) mount status is valid. (Chinnam [0001] Embodiments are generally directed to network storage systems, and specifically to managing access to Mtrees on a clustered backup appliance. [0024]  Data Domain systems present a single, filesystem across all storage to enable ease-of-use and simple management. This single filesystem can be completely or partially exposed as CIFS shares (for Windows), NFS mount points (for Unix/Linux), [0025] FIG. 1A illustrates a computer network system 100 that implements one or more processes optimized for use in deduplication backup systems, i.e. using NFS as an example of single filesystem for the data domain system; [0004,0042] include configuration capability when the cluster grows by automatically associating defined configurations, permissions, access definitions, and other defined characteristics to the new nodes (equivalent to Applicant's credentials))
The same motivation that was utilized for combining Smith, Mohanta and Chinnam as set forth in Claim 1.
	Regarding Claim 5, Smith, Mohanta and Chinnam teach
The computer-implemented method of Claim 1, wherein the identifier of the cluster is stored in a cluster database for managing storage clusters (Smith [0041] the distributed metadata store 110 may comprise a database, such as a distributed document oriented database. The distributed metadata store 110 may be used as a distributed key value storage system. [0084] The plurality of data storage 
Regarding Claim 6, Smith, Mohanta and Chinnam teach 
The computer-implemented method of Claim 5, wherein the node health status information for the cluster (Mohanta [0010] FIG. 1 illustrates a block diagram of an example distributed system [0011]… node's attributes such as location, health, resource utilization, and the like, as illustrated by the table 106) is stored in any of a node health database and a node health table. (Smith [0014] The number of healthy nodes may be determined based on the number of nodes within the cluster that are available to execute one or more of the tasks, the number of nodes within the cluster with at least a threshold amount of available disk space, the number of nodes within the cluster with at least a threshold amount of memory, and/or the number of nodes within the cluster that are capable of performing at least a threshold number of input/output operations per second (IOPS) or have a history of performing at least an average number of input/output operations per second;  Smith [0041] the distributed metadata store 110 may comprise a database, such as a distributed document oriented database.)
The same motivation that was utilized for combining Smith, Mohanta and Chinnam as set forth in Claim 1.
Regarding Claim 7, Smith, Mohanta and Chinnam teach
The computer-implemented method of Claim 5, wherein information associated with the backup job for the cluster is stored in a job management database. (Smith [0018] The integrated data management and storage system may include a distributed cluster of storage nodes that presents itself as a unified storage system even though numerous storage nodes may be connected together and the number of connected storage nodes may change over time as storage nodes are added to or removed from the cluster; [0019] The integrated data management and storage system may apply a data backup and archiving schedule to backed-up real and virtual machines; [0078] The table of task queue lengths 110 in FIG. 1C, and may be read and/or written by any of the plurality of nodes. The table of task queue lengths may comprise a metadata table for storing task queue lengths and/or average task queue lengths for multiple nodes in a cluster of data storage nodes.)
Regarding Claim 8, Smith, Mohanta and Chinnam teach
The computer-implemented method of Claim 7, where scheduling the backup job includes generating a backup action request for the identifier of the cluster in a job management table of the job management database. (Smith [0017] An integrated data management and storage system may be configured to manage the automated storage, backup, deduplication, replication, recovery, and archival of data within and across physical and virtual computing environments. [0091]The process of FIG. 5B may be performed by a distributed job scheduler, such as distributed job scheduler 108 in FIG. 1C.)
Regarding Claim 9, Smith, Smith, Mohanta and Chinnam teach
The computer-implemented method of Claim 8,  further comprising: polling the job management database for the backup job, including polling the job management database for new backup action requests. (Smith [0015] the distributed job scheduler may periodically monitor job progress; [0017] An integrated data management and storage system may be configured to manage the automated storage, backup)
Regarding Claim 11, Smith teaches
A system, comprising: one or more processors configurable to cause: collect node health status information for the cluster, (Smith Fig. 1A: Processor 176; claim 1: A method for operating a data management system, comprising: identifying a job to be executed using a cluster of data storage nodes; [0018] The integrated data management and storage system may include a distributed cluster of storage nodes; [0014] The number of healthy nodes may be determined based on the number of nodes within the cluster that are available to execute one or more of the tasks, the number of nodes within the indicating, for at least one storage node in a cluster of storage nodes, whether the storage node in the cluster is operational (Smith [0014] The number of healthy nodes may be determined based on the number of nodes within the cluster that are available to execute one or more of the task);
identify a set of healthy storage nodes based on the node health status information collected for the cluster, each healthy storage node being operational (Smith [0014] The number of healthy nodes may be determined based on the number of nodes within the cluster that are available to execute one or more of the task); 
schedule the backup job for the cluster; (Smith [0016] The distributed job scheduler may schedule and run jobs and their corresponding tasks among the data storage nodes of a cluster; Smith [0017] An integrated data management and storage system may be configured to manage the automated storage, backup, deduplication, replication, recovery, and archival of data within and across physical and virtual computing environments.); and execute the backup job for the cluster (Smith [0019] The integrated data management and storage system may apply a data backup and archiving schedule to backed-up real and virtual machines). 
Smith does disclose distributed job scheduler with intelligent job splitting, identifying healthy nodes and healthy storage node being operational ([Smith 0014]), scheduling the backup job for the cluster (Smith [0016] and executing the backup job for the cluster(Smith [0019]). However, Smith does not explicitly teach the node health status information indicating, for at least one storage node in a cluster of storage nodes, whether the storage node in the cluster is operational and wherein executing the backup job includes executing a set of backup operations to on the set of healthy storage nodes and excluding unhealthy storage nodes. 
However, Mohanta teaches the node health status information indicating (Mohanta Fig. 1 Health Status column; [0011] it should be noted that the table illustrated in FIG. 1 is simplified. For instance, the attributes of “health status” could be broken into a plurality of more specific attributes such as “stability,” “number of reboots,” “self monitoring, analysis, an reporting technology (SMART) status,” or the like. Within the context of the present disclosures, SMART status refers to the status indicated by a monitoring system that may be included (e.g., in the hard disk drive and/or solid state drive) in a computing device.); wherein executing the backup job includes executing a set of backup operations to on the set of   healthy storage nodes and excluding unhealthy storage nodes. (Mohanta Fig. 1 Health Status column;  Claim 1 membership in the first group based on a score comprising a function of node location, node health status, and node resource utilization; [0014] Once the nodes 102 have been ranked, the plurality of nodes 102 may be split into two groups: Those nodes falling into the first group (i.e., managing nodes) will instantiate or run a cluster management process; Those nodes falling into the second group (i.e., non-managing nodes) will participate in the cluster without instantiating or running the cluster management process.) (i.e. including healthy nodes and excluding unhealthy nodes in operation).
Smith and Mohanta are analogous art because they are from the same field of endeavor of cluster management. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of smith and Mohanta before him or her to modify the distributed job scheduler of Smith to include elements from the selections of managing nodes in clusters of nodes of Mohanta. The motivation for doing so would be the automation of cluster backup scheduled and executed on unhealthy nodes, avoiding static configuration and manual intervention. 
Smith-Mohanta teaches each healthy storage node being operational (Smith [0014] and executing the backup job (Smith [0019]. However, Smith-Mohanta does not teach indicating whether the storage node has valid credentials for executing a backup job; and having valid credentials for executing the backup job.
However, Chinnam teaches indicating -4-whether the storage node has valid credentials for executing a backup job; and having valid credentials for executing the backup job; (Chinnam [0001] Embodiments are generally directed to network storage systems, and specifically to managing access to Mtrees on a clustered backup appliance. [0024]  Data Domain systems present a single, filesystem across all storage to enable ease-of-use and simple management. This single filesystem can be completely or partially exposed as CIFS shares (for Windows), NFS mount points (for Unix/Linux), [0025] FIG. 1A illustrates a computer network system 100 that implements one or more processes optimized for use in deduplication backup systems, i.e. using NFS as an example of single filesystem for the data domain system; [0004,0042] include configuration capability when the cluster grows by automatically associating defined configurations, permissions, access definitions, and other defined characteristics to the new nodes (equivalent to instant application’s credentials))
Smith,  Mohanta and Chinnam are analogous art because they are from the same field of endeavor of cluster management.Before the effective filing date of the invention, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have combined Smith-Mohanta’s system with Chinnam’s teaching to use NFS and to check if the NFS mount status is mounted because the nodes need to be mounted and have valid credential to access the file system to execute the backup job for the cluster. The integration of the systems can improve the performance and fault tolerance. (Chinnam [0031]) 

The system of Claim 11, wherein the storage node in the cluster comprises one or more database servers. (Smith [0041] The distributed metadata store 110 may comprise a distributed database management system. Fig. 1A  Server 160).
Regarding Claim 13, Smith, Mohanta and Chinnam teach
The system of Claim 11, the node health status information further indicating one or more of: how recently the storage node executed a backup operation (Smith [0014] The number of healthy nodes may be determined based on the number of nodes within the cluster that are available to execute one or more of the tasks, the number of nodes within the cluster with at least a threshold amount of available disk space, the number of nodes within the cluster with at least a threshold amount of memory, and/or the number of nodes within the cluster that are capable of performing at least a threshold number of input/output operations per second (IOPS) or have a history of performing at least an average number of input/output operations per second. [0019] The integrated data management and storage system may apply a data backup and archiving schedule to backed-up real and virtual machines… For example, the data backup and archiving schedule may require that snapshots of a virtual machine are captured and stored every four hours for the past week, every day for the past six months, and every week for the past five years.) 
or whether a storage node network file system (NFS) mount status is valid. (Chinnam [0001] Embodiments are generally directed to network storage systems, and specifically to managing access to Mtrees on a clustered backup appliance. [0024]  Data Domain systems present a single, filesystem across all storage to enable ease-of-use and simple management. This single filesystem can be completely or partially exposed as CIFS shares (for Windows), NFS mount points (for Unix/Linux), [0025] FIG. 1A illustrates a computer network system 100 that implements one or more processes optimized for use in deduplication backup systems, i.e. using NFS as an example of single filesystem for 
Regarding Claim 14, Smith, Mohanta and Chinnam teach 
The system of Claim 11,  wherein the identifier of the cluster of storage nodes is based on a network identifier defined for the cluster in a network of storage -5-nodes organized into clusters.
(Smith [0005] FIG. 1D depicts one embodiment of a portion of an integrated data management and storage system that includes a plurality of nodes in communication with each other and one or more storage devices; [0011] FIG. 4B depicts one embodiment of a task queue lengths table for storing task queue length information for various nodes within a cluster of data storage nodes.) (nodes are networked)
Regarding Claim 15, Smith, Mohanta and Chinnam teach
The system of Claim 14, wherein the information associated with the backup job for the cluster is stored in a backup management repository including in a job management database for queuing backup jobs awaiting execution. (Smith [0043] The distributed job scheduler 108 may be used for scheduling backup jobs; [0010] FIG. 4A depicts one embodiment of a task queue; [0047] the distributed metadata store 110) 
Regarding Claim 16, Smith, Mohanta and Chinnam teach
The system of Claim 15, wherein the backup job includes a backup action request scheduled using the network identifier of the storage cluster, the backup action request being queued in a job management table of the job management database. (Smith [0041] the distributed metadata store 110 may comprise a database, such as a distributed document oriented database. The distributed metadata store 110 may be used as a distributed key value storage system; [0078] FIG. 4A depicts one embodiment of a task queue associated with a first node of a plurality of nodes at two different points 
Regarding Claim 17, Smith, Mohanta and Chinnam teach
The system of Claim 16 the processors further configurable to cause: poll the job management database for new backup action requests. (Smith [0015] the distributed job scheduler may periodically monitor job progress; [0017] An integrated data management and storage system may be configured to manage the automated storage, backup)
Regarding Claim 19, Smith teaches
At least one tangible, non-transitory computer-readable storage medium having instructions encoded thereon which, when executed by at least one processing device in a database storage system, cause the processing device to: (Smith Claim 20: One or more storage devices containing processor readable code for programming one or more processors to perform a method for operating a data management system, the processor readable code comprising: processor readable code configured to identify a job to be executed using a cluster of data storage nodes, the job includes a plurality of tasks; processor readable code configured to identify a number of healthy nodes within the cluster of data storage nodes. [0099] The disclosed technology may be described in the context of computer-executable instructions, such as software or program modules, being executed by a computer or processor. The computer-executable instructions may comprise portions of computer program code, routines, programs, objects, software components, data structures, or other types of computer-related structures that may be used to perform processes using a computer.) collect node health status information for the cluster, (Smith Fig. 1A: Processor 176; claim 1: A method for operating a data management system, comprising: identifying a job to be executed using a cluster of data storage nodes; [0018] The integrated data management and storage system may include a distributed cluster of storage nodes; [0014] The number of healthy nodes may be determined based on the number of nodes within the cluster that are indicating, for at least one storage node in a cluster of storage nodes, whether the storage node in the cluster is operational (Smith [0014] The number of healthy nodes may be determined based on the number of nodes within the cluster that are available to execute one or more of the task);
identify a set of healthy storage nodes based on the node health status information collected for the cluster, each healthy storage node being operational (Smith [0014] The number of healthy nodes may be determined based on the number of nodes within the cluster that are available to execute one or more of the task); 
schedule the backup job for the cluster; (Smith [0016] The distributed job scheduler may schedule and run jobs and their corresponding tasks among the data storage nodes of a cluster; Smith [0017] An integrated data management and storage system may be configured to manage the automated storage, backup, deduplication, replication, recovery, and archival of data within and across physical and virtual computing environments.); and execute the backup job for the cluster (Smith [0019] The integrated data management and storage system may apply a data backup and archiving schedule to backed-up real and virtual machines). 
Smith does disclose distributed job scheduler with intelligent job splitting, identifying healthy nodes and healthy storage node being operational ([Smith 0014]), scheduling the backup job for the cluster (Smith [0016] and executing the backup job for the cluster(Smith [0019]). However, Smith does not explicitly teach the node health status information indicating, for at least one storage node in a cluster of storage nodes, whether the storage node in the cluster is operational and wherein executing the backup job includes executing a set of backup operations to on the set of healthy storage nodes and excluding unhealthy storage nodes. 
However, Mohanta teaches the node health status information indicating (Mohanta Fig. 1 Health Status column; [0011] it should be noted that the table illustrated in FIG. 1 is simplified. For instance, the attributes of “health status” could be broken into a plurality of more specific attributes such as “stability,” “number of reboots,” “self monitoring, analysis, an reporting technology (SMART) status,” or the like. Within the context of the present disclosures, SMART status refers to the status indicated by a monitoring system that may be included (e.g., in the hard disk drive and/or solid state drive) in a computing device.); wherein executing the backup job includes executing a set of backup operations to on the set of   healthy storage nodes and excluding unhealthy storage nodes. (Mohanta Fig. 1 Health Status column;  Claim 1 membership in the first group based on a score comprising a function of node location, node health status, and node resource utilization; [0014] Once the nodes 102 have been ranked, the plurality of nodes 102 may be split into two groups: Those nodes falling into the first group (i.e., managing nodes) will instantiate or run a cluster management process; Those nodes falling into the second group (i.e., non-managing nodes) will participate in the cluster without instantiating or running the cluster management process.) (i.e. including healthy nodes and excluding unhealthy nodes in operation).
Smith and Mohanta are analogous art because they are from the same field of endeavor of cluster management. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of smith and Mohanta before him or her to modify the distributed job scheduler of Smith to include elements from the selections of managing nodes in clusters of nodes of Mohanta. The motivation for doing so would be the automation of cluster backup scheduled and executed on unhealthy nodes, avoiding static configuration and manual intervention. 
Smith-Mohanta teaches each healthy storage node being operational (Smith [0014] and executing the backup job (Smith [0019]. However, Smith-Mohanta does not teach indicating whether the storage node has valid credentials for executing a backup job; and having valid credentials for executing the backup job.
However, Chinnam teaches indicating -4-whether the storage node has valid credentials for executing a backup job; and having valid credentials for executing the backup job; (Chinnam [0001] Embodiments are generally directed to network storage systems, and specifically to managing access to Mtrees on a clustered backup appliance. [0024]  Data Domain systems present a single, filesystem across all storage to enable ease-of-use and simple management. This single filesystem can be completely or partially exposed as CIFS shares (for Windows), NFS mount points (for Unix/Linux), [0025] FIG. 1A illustrates a computer network system 100 that implements one or more processes optimized for use in deduplication backup systems, i.e. using NFS as an example of single filesystem for the data domain system; [0004,0042] include configuration capability when the cluster grows by automatically associating defined configurations, permissions, access definitions, and other defined characteristics to the new nodes (equivalent to instant application’s credentials))
Smith,  Mohanta and Chinnam are analogous art because they are from the same field of endeavor of cluster management.Before the effective filing date of the invention, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have combined Smith-Mohanta’s system with Chinnam’s teaching to use NFS and to check if the NFS mount status is mounted because the nodes need to be mounted and have valid credential to access the file system to execute the backup job for the cluster. The integration of the systems can improve the performance and fault tolerance. (Chinnam [0031]) 

The at least one tangible, non-transitory computer-readable storage medium of Claim 19, (Smith Claim 20: One or more storage devices containing processor readable code for programming one or more processors to perform a method for operating a data management system, the processor readable code comprising: processor readable code configured to identify a job to be executed using a cluster of data storage nodes, the job includes a plurality of tasks; processor readable code configured to identify a number of healthy nodes within the cluster of data storage nodes. [0099] The disclosed technology may be described in the context of computer-executable instructions, such as software or program modules, being executed by a computer or processor. The computer-executable instructions may comprise portions of computer program code, routines, programs, objects, software components, data structures, or other types of computer-related structures that may be used to perform processes using a computer.) the node health status information further indicating one or more of: how recently the storage node executed a backup operation (Smith [0014] The number of healthy nodes may be determined based on the number of nodes within the cluster that are available to execute one or more of the tasks, the number of nodes within the cluster with at least a threshold amount of available disk space, the number of nodes within the cluster with at least a threshold amount of memory, and/or the number of nodes within the cluster that are capable of performing at least a threshold number of input/output operations per second (IOPS) or have a history of performing at least an average number of input/output operations per second. [0019] The integrated data management and storage system may apply a data backup and archiving schedule to backed-up real and virtual machines… For example, the data backup and archiving schedule may require that snapshots of a virtual machine are captured and stored every four hours for the past week, every day for the past six months, and every week for the past five years.) 
or whether a storage node network file system (NFS) mount status is valid. (Chinnam [0001] 
The same motivation that was utilized for combining Smith, Mohanta and Chinnam as set forth in Claim 19.
Regarding Claim 21, Smith, Mohanta and Chinnam teach
The at least one tangible, non-transitory computer-readable storage medium of Claim 19, (Smith Claim 20: One or more storage devices containing processor readable code for programming one or more processors to perform a method for operating a data management system, the processor readable code comprising: processor readable code configured to identify a job to be executed using a cluster of data storage nodes, the job includes a plurality of tasks; processor readable code configured to identify a number of healthy nodes within the cluster of data storage nodes. [0099] The disclosed technology may be described in the context of computer-executable instructions, such as software or program modules, being executed by a computer or processor. The computer-executable instructions may comprise portions of computer program code, routines, programs, objects, software components, data structures, or other types of computer-related structures that may be used to perform processes using a computer.) wherein the identifier of the cluster of storage nodes is based on a network identifier defined for the cluster in a network of storage nodes organized into clusters. (Smith [0005] FIG. 
Regarding Claim 22, Smith, Mohanta and Chinnam teach
The at least one tangible, non-transitory computer-readable storage medium of Claim 19, (Smith Claim 20: One or more storage devices containing processor readable code for programming one or more processors to perform a method for operating a data management system, the processor readable code comprising: processor readable code configured to identify a job to be executed using a cluster of data storage nodes, the job includes a plurality of tasks; processor readable code configured to identify a number of healthy nodes within the cluster of data storage nodes. [0099] The disclosed technology may be described in the context of computer-executable instructions, such as software or program modules, being executed by a computer or processor. The computer-executable instructions may comprise portions of computer program code, routines, programs, objects, software components, data structures, or other types of computer-related structures that may be used to perform processes using a computer.) wherein scheduling the backup job includes generating a backup action request for the identifier of the cluster. (Smith [0017] An integrated data management and storage system may be configured to manage the automated storage, backup, deduplication, replication, recovery, and archival of data within and across physical and virtual computing environments. [0091]The process of FIG. 5B may be performed by a distributed job scheduler, such as distributed job scheduler 108 in FIG. 1C.)
Response to Amendment
The 112 claim rejections to claim 1, 11,  and 19 have been withdrawn in light of the instant amendment to claim 1, 11,  and 19. 
On page 10, the applicant argues:

Regarding the Applicant’s argument that “cited references, separately or in combination, fail to disclose or suggest "storing an identifier of a cluster of storage nodes," "collecting node health status information for the cluster, the node health status information indicating, for at least one storage node in the cluster, whether the storage node in the cluster is operational and indicating whether the storage node has valid credentials for executing the backup job," "identifying a set of healthy storage nodes based on the node health status information collected for the cluster, each healthy storage node being operational and having valid credentials for executing the backup job," "scheduling a backup job for the cluster," and "executing the backup job for the cluster, wherein executing the backup job includes executing a set of backup operations on the set ofhealthy storage nodes and excluding unhealthy storage nodes." The examiner respectfully disagrees. 
Specifically, the Examiner respectfully notes that Smith discloses the distributed job scheduler with integrated data management and storage system to backup real and virtual machines. The system identifies healthy nodes within the cluster (Smith [0019, 0085]). Mohanta discloses storing an identifier of a cluster of storage nodes, storing node health status information, executing operations on the healthy nodes and excluding unhealthy nodes (Mohanta Fig. 1, [0014]). Chinnam discloses a network storage system managing access on a clustered backup appliance via valid credentials (Chinnam [0001,  The updated cluster server node statuses repository is used to determine the node health status information in paragraph [0031] “ to potentially overcome the current interpretation of the prior arts.
Regarding the Applicant's argument that the dependent claims are allowable due to their dependencies on the independent claim, the Examiner respectfully disagrees and notes the instant rejection and response to arguments above regarding the independent claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WEI MA/Examiner, Art Unit 4112        
                                                                                                                                                                                                /MICHELLE T BECHTOLD/Primary Examiner, Art Unit 2183